 Back to 8-K [form8k.htm]  Exhibit 10.11




WELLCARE HEALTH PLANS, INC. 2013 INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNIT AWARD NOTICE AND AGREEMENT


This award is made to the Participant named below by WellCare Health Plans,
Inc., a Delaware corporation (the “Company”).  Subject to the terms and
conditions of this Restricted Stock Unit Award Notice and Agreement and the
terms and conditions of the Restricted Stock Unit Award Agreement that is
available to you on the Company’s Intranet site and is an integral part of this
award (together, the “Award Documentation”), the Company hereby awards under the
WellCare Health Plans, Inc. 2013 Incentive Compensation Plan (the “Plan”) the
Restricted Stock Units (“RSUs”) described below to Participant effective as of
the Grant Date set forth below.  Capitalized terms used in the Award
Documentation that are not defined herein have the meanings attributed to them
in the Plan.
 
1.  
Participant:  [•]

 
2.  
Grant Date:  [•]

 
3.  
Number of RSUs:  [•], subject to adjustment as provided in the Award
Documentation and the Plan.

 
4.  
Description of RSUs:  Each RSU constitutes an unfunded and unsecured promise of
the Company to deliver one Share to Participant on the Delivery Date (defined
below).



5.  
Normal Vesting Schedule:  Except as set forth below, the RSUs shall vest in
accordance with the following table provided that the Continuous Service of
Participant continues through and on the applicable Vesting Date set forth
below:



Percentage of
RSUs that Vest
 
 
Vesting Date
                       

 
Except as otherwise provided in the Award Documentation, the RSUs shall vest
only on the Vesting Dates specified above and no partial vesting will occur
prior to any Vesting Date.

 
6.  
Termination of Continuous Service:  Except as set forth in Section 7 below, upon
the termination of Participant’s Continuous Service (the “Termination Date”) for
any reason, any then-unvested RSUs shall be forfeited automatically without any
payment to Participant and become null and void.

 
7.  
Change in Control:  Any then-unvested RSUs shall become immediately vested on
the effective date of the termination of Participant’s Continuous Service if,
within twenty-four (24) months following a Change in Control, Participant’s
Continuous Service is terminated by (i) the Company or a Subsidiary without
Cause or (ii) Participant for Good Reason.

 
8.  
Delivery Date:  The Shares underlying the number of vested RSUs shall be
delivered as soon as practicable and, in any case, within 30 days after the
earliest to occur of: (i) [•], (ii) the Termination Date or (iii) a Change in
Control that constitutes a “change in control event” within the meaning of
Section 409A of the Code and the regulations thereunder.

 
*  *  *  *  *
 

 
 

--------------------------------------------------------------------------------

 

By signing below, Participant hereby consents and agrees to the electronic
delivery of the Award Documentation.  Participant acknowledges and agrees that
(1) the Restricted Stock Unit Award Agreement, the Plan and the Plan prospectus
are available for Participant’s review on the Company’s Intranet under the Legal
Services section, and, upon request, a paper version of each document will be
provided to Participant and (2) Participant has reviewed and fully understands
the Award Documentation, the Plan and the Plan prospectus and agrees to be bound
by the terms and conditions of the Plan and the Award Documentation.
 
 
 

 PARTICIPANT    WELLCARE HEALTH PLANS, INC.            BY:      By:        [*]  
   Name: [*]          Title: [*]  

 
 


2 
 
 
